0. Allen, J.
The only question argued is as to the competency of the declarations made by the plaintiff’s intestate after the time of the alleged gift to the defendant. Where the *90mental condition of a person at a particular time is in issue, his appearance, conduct, acts, and declarations, after as well, as before the time in question, have been held admissible in evidence if sufficiently near in point of time, and if they appear to have any tendency to show what that mental condition was. The question has usually arisen in cases involving the validity of wills, but the principle is the same where the validity of a gift is questioned, and where responsibility for crime is to be determined. Shailer v. Bumstead, 99 Mass. 112, 122, 123. Lewis v. Mason, 109 Mass. 169. May v. Bradlee, 127 Mass. 414, 420. Potter v. Baldwin, 133 Mass. 427, 429. Whitney v. Wheeler, 116 Mass. 490. Commonwealth v. Pomeroy, 117 Mass. 143, 148. Commonwealth v. Damon, 136 Mass. 441, 448. So where the question was whether a testator by cancelling a will intended to revive a former will, it was considered that his subsequent declarations were competent for the purpose of showing what his intention was. Pickens v. Davis, 134 Mass. 252, 257, 258, and cases there cited. In all such cases, the evidence is received merely for the purpose of throwing light upon the state of mind of the person at the time in question, and not as tending to establish the truth of any facts which may have been stated by him.
There are certain proper limitations to the admissibility of such evidence. One is, that the matters testified of should be sufficiently near in point of time, so that the testimony may be of value in determining the question which is directly in issue. Another proper limitation is, that the testimony should appear to have some natural bearing upon the mental condition of the person, or his intention at the particular time which is immediately involved in the issue.
It is contended by the defendant, that some portion of the testimony which was admitted against his objection failed to conform to the latter of the requirements above mentioned, and that the judge erred in allowing it to go to the jury. Ordinarily questions of this character must in the first instance be determined by the presiding judge, as questions of fact, and, if his determination is in favor of admitting the testimony, it then goes to the jury for them to decide as to its weight. For example, the judge will determine whether the time is so remote, or whether the circumstances have so changed, that declarations then made *91would not be deemed satisfactory evidence tending to show the person’s condition at the earlier period. Evidence was excluded for this reason in Davis v. Davis, 128 Mass. 590, 598, and in White v. Graves, 107 Mass. 325. Where, in determining a preliminary question of this description, there is no erroneous application of any principle of law, it is difficult for us upon a bill of exceptions, which merely presents questions of law, to reconsider and reverse the decision. The matter necessarily rests chiefly in the discretion of the presiding judge. Usually, the question is not strictly a legal one. The judge determines, chiefly as a question of fact, whether under all the circumstances the testimony bears a sufficiently close relation to the question in issue to render it proper to be considered by the jury, and ordinarily his determination of this preliminary question must be accepted as conclusive. Shailer v. Bumstead, 99 Mass. 112, 130. Commonwealth v. Coe, 115 Mass. 481, 505. Commonwealth v. Abbott, 130 Mass. 472, 474. Commonwealth v. Robinson, 146 Mass. 571, 580.
In the present case, it is impossible to say that the judge has misapplied any rule of law. There was enough evidence of an impairment of the mental faculties of the plaintiff’s intestate, before and at the time of the alleged gift to the defendant, to warrant the introduction of evidence as to his condition after-wards. He was almost eighty-four years old. For several years he had not worked at his trade. For over three years the defendant had been his business manager and adviser, and the custodian of his title deeds and bank-books. His conduct in allowing the defendant to manage his property in the manner testified to, and, above all, the alleged gift itself, under the circumstances stated by the defendant, would naturally awaken a suspicion that the faculties of the plaintiff’s intestate were so far impaired as to make him readily susceptible to influence and pressure. A foundation being thus laid, the plaintiff might properly show his condition afterwards. In order to show this, anything said or done by the plaintiff’s intestate, or in his presence, with his conduct or comment thereupon, would in its nature be admissible. There was no such lapse of time, or marked change in his condition, as to enable us to say that the evidence should have been excluded. Nor can we say that any *92of his declarations, as testified to, had no natural bearing upon his previous mental condition. Impairment of mental faculties in particular cases may be indicated by lack of self-control, by undue excitement, by anger, by forgetfulness, or by the use of strong expressions or expressions of astonishment at what has taken place. The fact that such expressions reflected upon the defendant may have been disadvantageous to him in the trial, but it did not render the testimony incompetent. Its weight, of course, was for the jury, who were carefully and more than once instructed that any subsequent statements were not to be considered as tending to prove fraud, or to show that the facts were as stated, but only as bearing upon the state of mind of the plaintiff’s intestate. Upon the whole case, we see no error in matter of law.

Exceptions overruled.